MOORE, J.
This was a suit for the value of a crop of vegetables which plaintiff had in cultivation on a certain piece of land *229leased from the defendant and from which land he had been duly evicted by a final judgment of Court, for non-payment of rent.
May 16, 1904.
It is not disputed that the plaintiff was not permitted, after the eviction, from gathering his crop, nor that the mere eviction from the land had the effect of depriving plaintiff of his property right in. the crop. The sole contention is as to the value of the crop on the day of the eviction.
All the evidence on this point was administered by the plaintiff, and all the witnesses differ as to the actual value of the crop on that day. The testimony which impresses us the most, is .that of Vito Losceota. He leased the property from defendant shortly after the eviction therefrom of plaintiff, buying the standing crop from the defendant for $25.00. The gross result of his subsequent sale of the vegetables gathered was something less than this sum. This comes nearer accuracy of estimate of the value of the standing crop than does the opinion of the other witnesses.
This evidently was the view of our esteemed brother of the lower Court who rendered judgment against the defendant for that sum.
There is no error in the judgment and it is affirmed.